Case 2:20-cr-00045-KSH Document 37 Filed 03/23/21 Page 1 of 1 PageID: 660




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                      :     Hon. Katharine S. Hayden
                                              :
                  vs.                         :
                                              :     Criminal No. 20-45 (ES)
                                              :
                                              :           ORDER
                                              :
AHMED A-HADY                                  :
____________________________________

        This matter having come before the Court for on the application of Ahmed A-Hady

(by David Jay Glassman, appearing) for a modification of the conditions of release, and

the United States being represented by Rachael A. Honig, Acting United States Attorney

for the District of New Jersey (by Thomas S. Kearney, Assistant U.S. Attorney, appearing);

upon agreement by and between the Parties to the entitled action;

        It is on this 23rd day of March, 2021,

        1. ORDERED that Tanya Thomson is permitted to own a cellphone without

electronic monitoring software; and it is further

        2. ORDERED that Defendant’s daughters are allowed to possess Tablets without

monitoring software; and it is further

        3. ORDERED that Defendant’s curfew is adjusted specifically, from 6:00 a.m. to

9:00 p.m.; and it is further

        4. ORDERED that all other conditions of release presently in place shall remain in

full force and effect.

                                              s/Katharine S. Hayden
                                              Honorable Katharine S. Hayden
                                              U.S. District Judge
